DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-4 (pages 12-13) have been renumbered 10-13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102a as being anticipated by Jung (US 2012/0077438).
Referring to Claim 1, Jung teaches a wireless intercom accessory 100 (fig. 1) for use with a helmet 10 (fig. 1), comprising: a mounting clip 111 (fig. 5), a communication device 116 (fig. 5), wherein the mounting clip can be securely attached to a helmet (paragraph 31 which states that the clamp unit 111 is detachable provided on the helmet 10), wherein the communication device can be detachably attached to the mounting clip (paragraph 38 which shows the main unit 116 detachable provided with respect to the clamp unit 111).
Referring to Claim 2, Jung also teaches the communication device having the ability to communicate with other devices via a bluetooth signal (see Bluetooth module 150 in fig. 2 as well as ABSTRACT).
Referring to Claim 3, Jung also teaches the communication device having the ability to communicate directly with like devices (see fig. 5 which shows 116 and 111 in direct communication via connections 117 and 113).
Referring to Claim 4, Jung also teaches connection ports for audio input and output (see connections ports 113 and 117 to microphone and headphone in fig. 5).
Referring to Claim 6, Jung also teaches the communication device further comprising an upper and lower receiving notch (see 118 of fig. 5 which has upper and lower grooves that lock into clamp 114 when compressed and inserted as described in paragraph 40).

Referring to Claim 9, Jung also teaches a rotary button, wherein the rotary button can be rotated and/or pressed (see paragraph 10 which shows a jog dial that can be rotated and pressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Eichelberger et al. (US 2011/0188236).
Referring to Claim 5, Jung does not teach a light emitting assembly containing light emitting diodes. Eichelberger teaches a light emitting assembly 46 (fig. 2) containing light emitting diodes (see LED 50 of fig. 2 and fig. 6 which shows the assembly attached to a helmet). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Eichelberger to the device of Jung in order to increase the safety and convenience of a head protection device.

Referring to Claim 10, Jung teaches an intercom accessory 100 (fig. 1) for use with a motorcycle helmet 10 (fig. 1) having an inside surface and an outside surface, comprising:
a housing 110 (fig. 1);
a clamp member for engaging the outside of the helmet (paragraph 32 which describes clamp member 111 of fig. 5),
an engagement member mounted on said clamp member (see 114 of fig. 5);
an engagement member mounted on said housing (see 118 of fig. 5 connectable to 114);
a Bluetooth communication system (see 150 of fig. 2) positioned within said housing and adapted to connect to the audio system in a smart phone (paragraph 23 which shows Bluetooth headset used to call over a mobile phone);
first connective system for connecting to a sound producing member located in said helmet (see wires connected to ear speakers 130 in fig. 4); and
second connective system for connecting to a microphone located said housing (see microphone 120 in fig. 4).
Jung does not teach a clip adapted to be secured to a helmet, said clip comprising a tongue member for engaging the inside of a helmet, and at least one both for securing said tongue member to a clamp member; and a light-emitting device positioned within said housing, said light-emitting device being positioned at an angle 
Referring to Claim 11, Jung also teaches a plurality of buttons which may be actuated with push and hold and push release motions, individually and simultaneously to provide signals to circuitry positioned within said housing and controlling the operation of said Bluetooth communication and other functionalities (see paragraph 47 which shows a button pushed for longer time as the push and hold and push release motions and paragraph 44 which shows the simultaneous pushing of multiple buttons, all of which operate circuitry within the device).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Eichelberger and further in view of Swain (US 2006/0262194).
Referring to Claim 13, the combination of Jung and Eichelberger does not teach the first and second connective systems are electrical connectors, comprising a pair of cables with respective connectors associated with the helmet said respective connectors mating with a pair of mating connector receiving electrical connectors mounted on said housing. Swain teaches the first and second connective systems are electrical connectors, comprising a pair of cables with respective connectors associated with the helmet said respective connectors mating with a pair of mating connector receiving electrical connectors mounted on said housing (see plugs 193 and 138 of fig. 9 plugged into different jacks as shown in fig. 8 where one of the plugs is connected to a microphone 60 and the other is connected to a device that can produce or process signals that produce sound). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Swain to the modified device of Jung and Eichelberger in order to increase the hands-free capabilities of a user while wearing a helmet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648